
	

115 S1745 IS: To revise the boundaries of a John H. Chafee Coastal Barrier Resources System Unit in Topsail, North Carolina.
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1745
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2017
			Mr. Tillis (for himself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To revise the boundaries of a John H. Chafee Coastal Barrier Resources System Unit in Topsail,
			 North Carolina.
	
	
		1.Correction to map
 (a)In generalNot later than 30 days after the date of enactment of this Act, the Secretary of the Interior shall make such corrections to the map described in subsection (b) as are necessary to exclude lots from Coastal Barrier Resources System Unit L06 in North Topsail Beach that are serviced by infrastructure (as described in section 4(g)(1)(B) of the Coastal Barrier Resources Act (16 U.S.C. 3503(g)(1)(B))) installed along North Carolina Highway 210 and New River Inlet Road.
 (b)Map describedThe map referred to in subsection (a) is a map that— (1)is included in a set of maps as part of the John H. Chafee Coastal Barrier Resources System Digital Mapping Pilot Project entitled John H. Chafee Coastal Barrier Resources System, dated November 20, 2013; and
 (2)relates to unit L06 of the Coastal Barrier Resources System.  